Case 3:18-cv-00074-TJC-MCR Document 18 Filed 10/24/18 Page 1 of 2 PageID 223



                           IN THE UNITED STATES DISTRICT COURT
                            OF THE MIDDLE DISTRICT OF FLORIDA
                                  JACKSONVILLE DIVISION

WACKO’S TOO, INC., a Florida
Corporation doing business as
WACKO’S,

              Plaintiff,
       v.
                                                    CASE NO. 3:18-cv-74-J-32-MCR
CITY OF JACKSONVILLE, a Florida
municipal corporation, and
KEVIN JONES, individually,
Defendants.
_________________________________/

                                   MEDIATION REPORT

In accordance with the Court's mediation order(s), a mediation conference was held on October 23,
2018 and the results of that conference are indicated below:
       (a)     The following individuals, parties, corporate representatives, and/or claims
               professionals attended and participated in the mediation conference, and each
               possessed the requisite authority:
                 T All individual parties and their respective trial counsel.
                 T Designated corporate representatives.
                       Required claims professionals.

       (b)    The following individuals, parties, corporate representatives, and/or claims
              professionals failed to appear and/or participate as ordered: N/A

       (c)    The outcome of the mediation conference was

                 T    The case has been completely settled. In accordance with Local Rule
                      9.06(b), lead counsel will promptly notify the Court of settlement in
                      accordance with Local Rule 3.08 by the filing of a settlement agreement
                      signed by the parties and the mediator within ten (10) days of the mediation
                      conference.

                      The case has been partially resolved and lead counsel has been instructed to
                      file a joint stipulation regarding those claims which have been resolved
                      within ten (10) days. The following issues remain for this Court to resolve:
                      N/A

                      The conference was continued with the consent of all parties and counsel.
                      The mediation conference will be held on a date certain not later than ten
Case 3:18-cv-00074-TJC-MCR Document 18 Filed 10/24/18 Page 2 of 2 PageID 224



Wacko’s Too v. City of Jacksonville and Kevin Jones                                         Mediation Report
3:18-cv-74-J-32-MCR


                               (10) days prior to the scheduled trial date. Any continuance beyond that time
                               must be approved by the presiding Judge. Mediation Reports will be filed
                               after additional conferences are complete.

                               The parties have reached an impasse.


                     Done this 24th day of October, 2018 in Brevard County, Florida.



                                                      Michael H. Kahn
                                                      Florida Bar No: 0241921
                                                      Supreme Court Certified Circuit Mediator #13291R
                                                      482 North Harbor City Blvd.
                                                      Melbourne, Florida 32935
                                                      (321) 242-2564 - telephone
                                                      (321) 254-2127 - facsimile
                                                      michael@michaelkahnpa.com
                                                      Mediator

                                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on October 24, 2018, I electronically filed the foregoing with the
Clerk of the Court by using the CM/ECF system and served Gary S. Edinger, Esq. at
GSEdinger12@gmail.com, Jason Teal at Jteal@coj.net, and Jeff Close at Jclose@coj.net via
transmission of Notice of Electronic Filing generated by CM/ECF.




                                                             Michael H. Kahn
                                                             Florida Bar No. 0241921
                                                             MICHAEL KAHN PA
                                                             482 North Harbor City Boulevard
                                                             Melbourne, Florida 32035
                                                             321.242.2564 phone
                                                             michael@michaelkahnpa.com
                                                             roma@michaelkahnpa.com
                                                             assistant@michaelkahnpa.com
